--------------------------------------------------------------------------------

EXHIBIT 10.45


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, ACCEPTABLE TO BORROWER’S COUNSEL,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES
LAWS.
 


 
AMENDED AND RESTATED
 
REVOLVING PROMISSORY NOTE
                                                                                                                   

 

 Issuance Date:  November 30, 2012    US$380,000

 
 
Effective Date: December 14, 2012
 


FOR VALUE RECEIVED, REDFIN NETWORK, INC., a corporation incorporated under the
laws of the State of Nevada, whose address is 1500 West Cypress Creek Road,
Suite 411, Fort Lauderdale, FL 33309 (the “Borrower”), promises to pay to the
order of TCA GLOBAL CREDIT MASTER FUND, LP, a limited partnership organized and
existing under the laws of the Cayman Islands (hereinafter, together with any
holder hereof, the “Lender”), whose address is 1404 Rodman Street, Hollywood,
Florida 33020, on or before the Revolving Loan Maturity Date, the lesser of: (i)
Three Hundred Eighty Thousand and No/100 United States Dollars (US$380,000); or
(ii) the aggregate principal amount outstanding under and pursuant to that
certain senior secured revolving credit facility agreement, dated as of
September 30, 2012, as amended by amendment no. 1 thereto, dated as of November
30, 2012, executed by and between the Borrower and the Lender (as amended,
supplemented or modified from time to time, the “Credit Agreement”), together
with interest (computed on the actual number of days elapsed on the basis of a
360 day year) on the aggregate principal amount outstanding from time to time.
Capitalized words and phrases not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
This Amended and Restated Revolving Promissory Note (this “Note”) amends,
restates and replaces, in its entirely, that certain Revolving Promissory Note,
dated September 30, 2012, issued by the Borrower in favor of the Lender,
pursuant to which the Borrower promised to pay the principal amount of Three
Hundred Fifty Thousand United States Dollars (US$350,000), subject to the terms
and conditions therein contained, to the Lender.


 
 
 
 
1

--------------------------------------------------------------------------------

 
 
This Note evidences a portion of the aggregate Revolving Loans being advanced
and which may be advanced to the Borrower under and pursuant to the Credit
Agreement, to which reference is hereby made for a statement of the terms and
conditions under which the Revolving Loan Maturity Date or any payment hereon
may be accelerated.  The holder of this Note is entitled to all of the benefits
and security provided for in the Loan Documents of even date herewith.  This
Note shall be repaid by Borrower, or any person liable for the payment of this
Note, on the Revolving Loan Maturity Date, unless payable sooner pursuant to the
provisions of the Credit Agreement.


Principal and interest shall be paid to Lender as set forth in the Credit
Agreement, or at such other place as the holder of this Note shall designate in
writing to the Borrower.  Each Revolving Loan made by Lender, and all payments
on account of the principal and interest thereof shall be recorded on the books
and records of Lender and the principal balance as shown on such books and
records, or any copy thereof certified by an officer of Lender, shall be
rebuttable presumptive evidence of the principal amount owing hereunder.


Except for such notices as may be required under the terms of the Credit
Agreement, the Borrower, or any person liable for the payment of this Note,
waives presentment, demand, notice, protest, and all other demands, or notices,
in connection with the delivery, acceptance, performance, default, or
enforcement of this Note, and assents to any extension or postponement of the
time of payment or any other indulgence.


Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.


The Revolving Loan evidenced hereby has been made and/or issued and this Note
has been delivered at Lender’s main office set forth above.  This Note shall be
governed and construed in accordance with the laws of the State of Nevada, in
which state it shall be performed, and shall be binding upon, or any person
liable for the payment of this Note, and its legal representatives, successors,
and assigns.  Wherever possible, each provision of the Credit Agreement and this
Note shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of the Credit Agreement or this Note shall
be prohibited by or be invalid under such law, such provision shall be
severable, and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of the Credit Agreement or this
Note.


Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require the Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
greater than the highest rate permissible under applicable law.  By acceptance
hereof, Lender hereby warrants and represents to Borrower, or any person liable
for the payment of this Note, that Lender has no intention of charging a
usurious rate of interest.  Should any interest or other charges paid by
Borrower, or any parties liable for the payments made pursuant to this Note,
result in the computation or earning of interest in excess of the highest rate
permissible under applicable law, any and all such excess shall be and the same
is hereby waived by the holder hereof.  Lender shall make adjustments in the
Note or Credit Agreement, as applicable, as necessary to ensure that Borrower,
or any person liable for the payment of this Note, will not be required to pay
further interest in excess of the amount permitted by Nevada law.  All such
excess shall be automatically credited against and in reduction of the
outstanding principal balance.  Any portion of such excess which exceeds the
outstanding principal balance shall be paid by the holder hereof to the Borrower
and any parties liable for the payment of this Note, it being the intent of the
parties hereto that under no circumstances shall Borrower, or any party liable
for the payments hereunder, be required to pay interest in excess of the highest
rate permissible under applicable law.
 
 
2

--------------------------------------------------------------------------------

 
 


Notice shall be given to each party at the address indicated in the preamble
hereto or at such other address as provided to the other party in writing.


IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.
 


 
BORROWER:

 
REDFIN NETWORK, INC.


 
By: /s/ Michael E. Fasci 

--------------------------------------------------------------------------------

Name: Michael E. Fasci
Title: Chief Financial Officer
 


 
LENDER:

 
TCA GLOBAL CREDIT MASTER FUND, LP


 
By:          TCA Global Credit Fund GP, Ltd.
Its:          General Partner


 
By:   /s/ Robert Press 

--------------------------------------------------------------------------------

Name:  Robert Press
Title:  Director
 
 
 3

--------------------------------------------------------------------------------